DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 21, 23, 25, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2011/0156660).
With respect to claim 15, Cheng discloses a method for charging an accumulator having terminals at which a terminal voltage is applied, the method comprising the following steps: a. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage has reached a predefined first value (para 0006 and 0010); b. determining a time-dependent drop in the terminal voltage of the accumulator at a modified charge current 
It should be noted that the phrase “the charge current is reduced to a predefined fraction of the charge current flowing before the first value was reached” can be interpreted as being reduced to zero (see the recitations above referring to the use of an open-circuit voltage and the current being in abeyance).  The applicant’s own disclosure also lists that the charge current may be reduced to zero during the determination (see page 4 ln 7-15 in the applicant’s specification, also see page 9 ln 25 to page 10 ln 2).
With respect to claim 16, Cheng discloses the method as recited in claim 15, wherein the first value corresponds to an end-of-charge voltage for a CC/CV charge method recommended by a manufacturer of the accumulator (para 0006 and 0010, also see abstract). 
With respect to claim 21, Cheng discloses the method as recited in claim 15, wherein the charge current flowing in step d. is lower than the charge current flowing in step a. (para 0008-0012 and 0014, also see para 0021 and Table 1-4). 

With respect to claim 25, Cheng discloses the method as recited in claim 15, further comprising the following steps: terminating the charging of the accumulator; determining that the terminal voltage undershoots a predefined value; and charging the accumulator using a charge voltage of the predefined value (para 0010-0014, where repeating the process/steps also meets this aspect). 
With respect to claim 27, Cheng discloses a device for charging an accumulator having terminals at which a terminal voltage is applied, the device comprising: a controllable current source which is configured to supply, at the terminals, a predefined voltage or a predefined electrical power (para 0006-0010 and 0015, also see voltage and current values in Tables 1-4); a sampling device configured to determine the terminal voltage (para 0003-0006 and 0015, where the values in the equations/calculations and in Tables 1-4 show the use of sampling/determining); and a control unit configured to: control charging of the accumulator using the current source until the terminal voltage has reached a predefined first value (para 0006 and 0010); determine a time-dependent drop in the terminal voltage of the accumulator at a modified charge current (para 0007 and 0010); determine a second value based on a voltage loss, the second value being greater than the first value (para 0010-0013); and control the charging of the accumulator using the current source until the terminal voltage of the accumulator has reached the second value (para 0010-0014, also see Table 1-4 which includes example values), wherein during the determination of the time-dependent drop, the charge 
It should be noted that the phrase “the charge current is reduced to a predefined fraction of the charge current flowing before the first value was reached” can be interpreted as being reduced to zero (see the recitations above referring to the use of an open-circuit voltage and the current being in abeyance).  The applicant’s own disclosure also lists that the charge current may be reduced to zero during the determination (see page 4 ln 7-15 in the applicant’s specification, also see page 9 ln 25 to page 10 ln 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 19, 20, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2011/0156660) in view of Iwane (US 2006/0208704).
With respect to claim 17, Cheng does not expressly disclose wherein the time-dependent drop in the terminal voltage over a time is determined as a function of a temperature of the accumulator.
Although the temperature of an accumulator/battery is known to affect the battery characteristics such as internal resistance, voltage, and current, the secondary reference has been included to more clearly meet this limitation.
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of temperature dependent functions related to time-dependent voltage determination (para 0084-0085, 0104-0105, and 0114 and abstract), in order to provide a means for improving the precision of the calculations, which in turn helps improve the performance of the system by avoiding erroneous data.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include temperature dependent functions in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by taking temperature effects into account and by avoiding erroneous data.
With respect to claim 19, Cheng does not expressly disclose wherein the second value is determined using a second order polynomial from the time-dependent drop.
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of polynomials for calculations related to voltage determination (para 0003, 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the use of polynomials for calculations in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by avoiding erroneous data.
With respect to claim 20, Cheng does not expressly disclose wherein the second value is determined as a function of a temperature of the accumulator.
Although the temperature of an accumulator/battery is known to affect the battery characteristics such as internal resistance, voltage, and current, the secondary reference has been included to more clearly meet this limitation.
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of temperature dependent functions related to voltage determination (para 0084-0085, 0104-0105, and 0114 and abstract), in order to provide a means for improving the precision of the calculations, which in turn helps improve the performance of the system by avoiding erroneous data.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include temperature dependent functions in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by taking temperature effects into account and by avoiding erroneous data.

Although the temperature of an accumulator/battery is known to affect the battery characteristics such as internal resistance, voltage, and current, the secondary reference has been included to more clearly meet this limitation. 
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of temperature dependent functions related to voltage and current determination (para 0084-0085, 0104-0105, and 0114 and abstract), in order to provide a means for improving the precision of the calculations, which in turn helps improve the performance of the system by avoiding erroneous data.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include temperature dependent functions in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by taking temperature effects into account and by avoiding erroneous data.
With respect to claim 24, Cheng does not expressly disclose wherein the charging in step d. terminated when a rise in a temperature of the accumulator exceeds a predefined threshold value.
Although the temperature of an accumulator/battery is known to affect the battery characteristics such as internal resistance, voltage, and current, the secondary reference has been included to more clearly meet this limitation.

It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include temperature dependent functions and thresholds in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by taking temperature effects into account and by avoiding erroneous data.
With respect to claim 26, Cheng discloses a computer-readable data carrier for charging an accumulator having terminals at which a terminal voltage is applied, causing the device to perform the following steps: a. charging the accumulator, using a predefined current or a predefined electrical power, until the terminal voltage has reached a predefined first value (para 0006 and 0010); b. determining a time-dependent drop in the terminal voltage of the accumulator at a modified charge current (para 0007 and 0010); c. determining a second value based on a voltage loss, the second value being greater than the first value (para 0010-0013); 
It should be noted that the phrase “the charge current is reduced to a predefined fraction of the charge current flowing before the first value was reached” can be interpreted as being reduced to zero (see the recitations above referring to the use of an open-circuit voltage and the current being in abeyance).  The applicant’s own disclosure also lists that the charge current may be reduced to zero during the determination (see page 4 ln 7-15 in the applicant’s specification, also see page 9 ln 25 to page 10 ln 2).
However, Cheng does not expressly disclose a stored computer program having program code or a processing device that performs steps when the program is executed.
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of a CPU, control programs, and memory (para 0051-0053 and abstract), in order to provide a means for increasing the amount of control over the device while allowing for reprogramming which increases the number of functions that can be carried out.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a computer program having code and a processing device in the device of Cheng, as did Iwane, so that the system would have a means for allowing greater 
With respect to claim 28, Cheng does not expressly disclose a further sampling device configured to determine a temperature of the accumulator.  
Although the temperature of an accumulator/battery is known to affect the battery characteristics such as internal resistance, voltage, and current, the secondary reference has been included to more clearly meet this limitation.
Iwane discloses a method and apparatus for calculating the charge rate of a battery and includes the use of temperature dependent functions and temperature measurement of the battery (para 0084-0085, 0104-0105, and 0114 and abstract), in order to provide a means for improving the precision of the calculations, which in turn helps improve the performance of the system by avoiding erroneous data.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include temperature measurement and temperature dependent functions in the device of Cheng, as did Iwane, so that the system could have improved precision for calculations, which in turn would help improve the performance and control of the system by taking temperature effects into account and by avoiding erroneous data.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2011/0156660).
With respect to claim 29, Cheng discloses a method for charging an accumulator having terminals at which a terminal voltage is applied, the method comprising the following steps: a. 
However, Cheng does not expressly disclose that the second value is greater than the first value by more than the time-dependent drop in the terminal voltage.  Please note that although Cheng discloses the use of setting the charge limit voltage with the equation U=UO+∆V=2UO-US where UO is the standard charge cutoff voltage, US is the stabilized voltage, and ∆V=UO-US (as recited in para 0010), there are different charge strategies (see para 0014-0016 which mention safety and optimizations), where Table 2 and Table 4 show the different charge strategies with different stop voltages (para 0022 and 0024).
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272 205 USPQ 215 (CCPA 1980).
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include operation in a particular range for the second value compared . 

Response to Arguments
Applicant's arguments filed 6/9/21 have been fully considered but they are not persuasive or are moot.
With respect to the claims, the applicant argues that the independent claims have been amended to include the subject matter of claim 18, and that nowhere do the cited paragraphs of Cheng disclose a reduction of charge current during the determination of the time-dependent drop and relative to a charge current flowing before the first value was reached.  Additionally, the applicant argues that new claim 29 corresponds to claim 15 but has been further amended to recite the second value (of the terminal voltage) being greater than the first value by more than the time-dependent drop in the terminal voltage.
The examiner respectfully disagrees for the following reasons:  According to the applicant’s own disclosure, the reduction of the charge current can include being reduced to zero during the determination (see page 4 ln 7-15 in the applicant’s specification, also see page 9 ln 25 to page 10 ln 2).  Cheng is still seen as meeting this requirement according to the recitations provided which refer to the use of an open-circuit voltage and also refer to the current being in abeyance (para 0007 and 0010-0012).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pittman (US 5,998,968) discloses a battery charger and reconditioner that employs charging and discharging pulses to more efficiently, rapidly, and safely charge the battery.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.P./            Examiner, Art Unit 2859     

/EDWARD TSO/             Primary Examiner, Art Unit 2859